In the

      United States Court of Appeals
                   For the Seventh Circuit
                      ____________________ 
No. 13‐1243 
MICHAEL DALTON, et al., 
                                               Petitioners‐Appellants, 

                                   v. 

OFFICE  OF  WORKERS’  COMPENSATION  PROGRAMS,  UNITED 
STATES  DEPARTMENT  OF  LABOR,  and  FRONTIER‐KEMPER 
CONSTRUCTORS, INC., 
                                   Respondents‐Appellees. 
                      ____________________ 
         On Petition for Review of the Decision and Order of the 
        Benefits Review Board, United States Department of Labor. 
                 BRB Nos. 11‐0852 BLA and 12‐0168 BLA  
                      ____________________ 

    ARGUED SEPTEMBER 12, 2013 — DECIDED DECEMBER 20, 2013 
                   ____________________ 

    Before WOOD, Chief Judge, and MANION and TINDER, Cir‐
cuit Judges. 
   WOOD,  Chief  Judge.  For  almost  15  years  William  Dalton 
and, after his death eight years into the proceedings, his sur‐
vivors  have  been  seeking  benefits  under  the  Black  Lung 
Benefits  Act  (the  Act),  30  U.S.C.  §§  901‐45.  They  may  have 
thought  that  their  quest  was  almost  over  when,  in  August 
2                                                        No. 13‐1243 

2011,  an  Administrative  Law  Judge  (ALJ)  ruled  in  favor  of 
Mr.  Dalton’s  children  in  all  respects.  But  they  would  have 
been  wrong.  On  appeal  to  the  Department  of  Labor’s  Bene‐
fits  Review  Board  (the  Board),  the  children  (petitioners  Mi‐
chael  Dalton,  Sandi  Collins,  Kathy  Moudy,  and  Joyce  Gilli‐
han, referred to here as “the Children”) won some points but 
lost on the critical issue of the onset date of their father’s dis‐
ease—and  thus  the  date  on  which  their  benefits  would 
commence.  
    The  employer,  respondent  Frontier‐Kemper  Construc‐
tors, Inc. (Frontier), has not filed a petition for review of the 
Board’s decision, but the Children have. They challenge only 
the  Board’s  decision  to  modify,  in  a  way  unfavorable  to 
them,  the  date  on  which  the  benefits  began.  In  a  back‐door 
way, Frontier attacks the Board’s decision to permit the Chil‐
dren  to  be  substituted  for  Mr.  Dalton  as  parties;  it  argues 
that  they  lack  standing  because  (it  says)  they  are  not  real 
parties in interest under the Longshore and Harbor Workers 
Compensation Act, 33 U.S.C. § 921(c), as incorporated by the 
Act,  30  U.S.C.  §  932(a).  We  find  no  merit  to  Frontier’s  posi‐
tion. On the central question of onset date, we conclude that 
substantial evidence supported the ALJ’s finding that August 
1991 marked the time of onset for Mr. Dalton’s total disabil‐
ity  on  account  of  pneumoconiosis.  We  therefore  grant  the 
Children’s  petition  for  review  and  remand  this  case  to  the 
Board  for  reinstatement  of  the  award  of  benefits  using Au‐
gust 1991 as the date by which the claimant’s total disability 
began, and thus the date for the commencement of benefits.  
                                   I 
    Mr.  Dalton  worked  in  coal  mine  construction  jobs  for  at 
least 22 years, from 1957 to August 1991. He worked on both 
No. 13‐1243                                                        3 

conventional and “raise‐bored” shafts, both of which involve 
cutting  through  rock  and  coal.  Through  affidavits,  Mr.  Dal‐
ton confirmed that he was exposed to substantial amounts of 
coal  and rock  dust throughout  his  employment.  The  last  16 
years of his employment were at Frontier. His work was ar‐
duous and over time he developed trouble breathing. In Au‐
gust 1991 he quit his job because of his difficulty breathing, 
and he was never employed again.  
    Mr.  Dalton  filed  a  claim  for  benefits  under  the  Act  on 
June 1, 1999. Frontier opposed the claim and the District Di‐
rector  of  the  Office  of  Workers’  Compensation  proposed  a 
denial in February 2000. Upon Mr. Dalton’s request, the case 
was  transferred  to  the  Office  of  the  Administrative  Law 
Judges  and  submitted  on  the  record  without  a  hearing.  On 
October 14, 2003, an ALJ awarded benefits, finding that Mr. 
Dalton was a “miner” for statutory purposes and that Fron‐
tier was the “responsible operator.” After weighing the med‐
ical evidence, the ALJ found that Mr. Dalton had established 
clinical  pneumoconiosis,  based  on  the  opinions  of  two  pul‐
monary  experts,  Drs.  Cohen  and  Dias.  The ALJ  rejected  the 
contradictory opinion of Frontier’s expert, Dr. Selby, as “un‐
reasoned.”  The  one  problem,  from  Mr.  Dalton’s  standpoint, 
was that the ALJ ruled that he could not determine the date 
of  onset  of  total  disability  on  account  of  pneumoconiosis. 
That meant, pursuant to 20 C.F.R. § 725.503(b), that Mr. Dal‐
ton’s  benefits  began  in  June  1999,  the  month  and  year  in 
which he filed his claim. 
   Frontier appealed. Although the Board accepted the ALJ’s 
evaluations of the three experts, it vacated the ALJ’s finding 
that  Mr.  Dalton  had  established  clinical  pneumoconiosis, 
finding  that  the ALJ  had  not  properly  evaluated  the  x‐rays 
4                                                       No. 13‐1243 

and CT scans in the record. On remand, in an opinion issued 
on April  3,  2006,  the ALJ  again  awarded  benefits  beginning 
in June 1999. Frontier again appealed. On April 27, 2007, the 
Board  affirmed  the  ALJ’s  findings  in  part  but  vacated  his 
finding  that  Mr.  Dalton  had  established  total  disability  on 
account of “legal pneumoconiosis.” The case was once again 
remanded.  
    By this time, the original ALJ had retired, and so the case 
was reassigned to a new ALJ, who awarded benefits on Au‐
gust  29,  2008.  The  new  ALJ  reweighed  the  evidence  and 
found that Mr. Dalton had established both clinical and legal 
pneumoconiosis and that his total respiratory disability was 
the result of his “legal” pneumoconiosis—in other words, his 
chronic  obstructive  pulmonary  disease  (COPD)  was  caused 
in  part  by  his  exposure  to  coal‐mine  dust.  Like  the  earlier 
ALJ, the new ALJ credited Mr. Dalton’s experts and discred‐
ited  the  contrary  opinions  of  Dr.  Selby  for  Frontier  and  Dr. 
Carandang for the Department of Labor. He ordered benefits 
to begin on June 1, 1999.  
     Mr. Dalton, unfortunately, did not live to see the outcome 
of  his  case:  he  died  on  March  27,  2007.  At  that  point  the 
Children  moved  to  substitute  as  claimants,  but  the ALJ  de‐
nied their motion in the August 29, 2008, ruling. Frontier ap‐
pealed the award of benefits to the Board, and the Children 
cross‐appealed the denial of the motion to substitute. While 
its  administrative  appeal  was  pending,  Frontier  moved  to 
remand  the  case  to  the  District  Director  and  a  bit  later  to 
dismiss  its  appeal.  The  Board  obliged,  dismissing  both  the 
appeal and the cross‐appeal on February 26, 2009.  
   The  Children  then  filed  a  renewed  motion  to  substitute 
on March 20, 2009, and both Frontier and the Children sub‐
No. 13‐1243                                                            5 

mitted additional evidence. The District Director did not rule 
on the motion to substitute, but on August 4, 2009, he found 
that the ALJ had made no mistake in awarding benefits and 
denied  any  modification.  Frontier  again  objected  and  asked 
that the case be forwarded to an ALJ.  
   At  that  point,  the  case  was  assigned  to  its  third  ALJ, 
Judge  Craft.  On  March  31,  2010,  the  Children  once  again 
moved  to  substitute.  Judge  Craft  granted  the  motion  in  an 
order dated June 23, 2010. Frontier fired off an interlocutory 
appeal  to  the  Board,  but  the  Children  promptly  moved  to 
dismiss. The Board agreed that the appeal was premature.  
    The case then proceeded before Judge Craft. Since it was 
Frontier that had filed for modification, it had the burden of 
establishing  a  mistake  in  the  earlier  determinations  of  fact. 
Judge  Craft  found  that  Frontier  failed  to  meet  this  burden 
with  respect  to  the  decision  to  award  benefits.  But  she  did 
not stop there. Sua sponte, she found that the prior ALJs had 
been  mistaken  when  they  found  no  evidence  for  an  onset 
date  earlier  than  Mr.  Dalton’s  date  of  filing.  She  explained 
that  while  the  filing  date  is  used  as  the  onset  date  of  total 
disability on account of pneumoconiosis when the true onset 
date cannot be determined, the medical evidence in Mr. Dal‐
ton’s case adequately established an earlier date of total dis‐
ability:  June  1991,  when  pulmonary  function  tests  demon‐
strated  total  respiratory  disability  for  purposes  of  the  rele‐
vant regulations. Noting that Mr. Dalton stopped working in 
August 1991, and citing Mr. Dalton’s medical reports, Judge 
Craft  found  that  there  was  no  time  after  August  1991  that 
Mr.  Dalton  was  not  totally  disabled.  She  thus  modified  the 
date  for  commencement  of  benefits  from  June  1999  back  to 
August  1991.  Judge  Craft  also  awarded  attorneys’  fees  and 
6                                                      No. 13‐1243 

expenses  to  Petitioners’  counsel.  Frontier  appealed  both 
awards to the Board.  
    On  December  7,  2012,  the  Board  affirmed  Judge  Craft’s 
decision to substitute the Children as parties to the claim. It 
also  affirmed  her  denial  of  Frontier’s  request  for 
modification of the award, insofar as it established eligibility 
for benefits in general. The Board rejected the argument that 
Judge  Craft  abused  her  discretion  when  she  sua  sponte  took 
up  the  question  of  modification  of  the  date  for 
commencement  of  benefits.  But  it  vacated  Judge  Craft’s 
finding  that  the  onset  date  was  August  1991.  Under  the 
regulations, benefits are payable as of the month of onset of 
total  disability  on  account  of  pneumoconiosis  or,  if  the 
evidence  does  not  establish  the  month  of  onset,  as  of  the 
month  during  which  the  claim  was  filed,  unless  medical 
evidence  that  was  credited  by  the  ALJ  establishes  that  the 
miner was not totally disabled from pneumoconiosis at any 
later  time.  The  Board  wrote  that  because  “neither  Dr.  Beck 
nor  Dr.  Cohen  opined  that  the  miner  was  disabled  due  to 
pneumoconiosis in 1991” it had to vacate the ALJ’s designation 
of  August  1991  as  the  date  for  the  commencement  of 
benefits.  The  Board  thought  that  there  was  no  medical 
evidence  that  reflected  the  date  upon  which  Mr.  Dalton 
became totally disabled on account of pneumoconiosis, and 
thus  that  his  benefits  were  limited  to  the  period  beginning 
with  the  month  in  which  he  filed  his  original  claim.  As  a 
result,  the  Board  changed  the  commencement  of  benefits 
back from August 1991 to June 1999, the month and year in 
which Mr. Dalton filed his claim. The Board affirmed Judge 
Craft’s award of attorneys’ fees.  
No. 13‐1243                                                              7 

   On February 4, 2013, the Children filed a petition for re‐
view  of  the  Board’s  vacation  of  Judge  Craft’s  finding  that 
benefits  should  commence  as  of  August  1991.  Frontier  did 
not file a cross‐petition.  
                                    II 
    Before  addressing  the  merits  of  the  petition  for  review, 
we  must  consider  Frontier’s  contention  that  this  court  lacks 
jurisdiction  because  the  Children  are  not  real  parties  in  in‐
terest.  For  a  number  of  reasons,  including  the  fact  that  the 
concept  of  a  real  party  in  interest  is  not  identical  to  that  of 
constitutional  standing,  see  6A  CHARLES  ALAN  WRIGHT, 
ARTHUR  R.  MILLER  &  MARY  KAY  KANE,  FEDERAL  PRACTICE 
AND  PROCEDURE  §  1542,  (3d  ed.  2010),  we  find  no  merit  in 
this argument.  
     Under  the  applicable  regulations,  children  of  a  claimant 
who make a showing that their “rights with respect to bene‐
fits  may  be  prejudiced  by  a  decision  of  an  adjudication  of‐
ficer,  may be  made  a party.” 20 C.F.R. § 725.360(b).  Frontier 
itself  requested  a  modification  of  the ALJ’s  finding  of  bene‐
fits for Mr. Dalton, and an order issued in response to such a 
request  “may  terminate,  continue,  reinstate,  increase  or  de‐
crease  benefit  payments  or  award  benefits.”  20  C.F.R. 
§725.310(d). Accordingly, even if Mr. Dalton had received all 
payments to which he was entitled, save for a 20% penalty to 
which his estate is still entitled (not at issue here), Frontier’s 
request  for  modification  made  it  necessary  for  the  Children 
to defend the award Mr. Dalton already had received. As of 
then,  there  was  a  risk  that  the  resulting  modification  could 
result in a reversal of the existing award. See Old Ben Coal Co. 
v. Director, Office of Workersʹ Comp. Programs, 292 F.3d 533, 538 
n.4  (7th  Cir.  2002);  Youghiogheny  &  Ohio  Oil  Co.  v.  Webb,  49 
8                                                        No. 13‐1243 

F.3d  244,  248–49  (6th  Cir.  1995)  (a  miner’s  right  to  benefits 
does not cease upon death; the benefits must be paid to eli‐
gible surviving relatives). The Children were and are entitled 
to benefits as Mr. Dalton’s surviving relatives. At the time the 
ALJ  modified  the  date  of  onset  of  total  disability  to August 
1991,  the  Children’s  petition  to  substitute  had  been  granted 
and they were entitled to almost eight years of unpaid bene‐
fits.  The  Children  have  a  concrete,  financial  interest  in  the 
outcome of this case, and it is fully redressable by the court. 
Their constitutional standing to sue is unquestionable. 
    There  is  similarly  no  other  problem  with  the  Children’s 
right to pursue this petition. “Any person adversely affected 
or  aggrieved  by  a  final  order  of  the  Benefits  Review  Board 
may obtain a review of that order in the U.S. court of appeals 
for  the  circuit  in  which  the  injury  occurred  …  .”  20  C.F.R. 
§ 725.482. They are proper parties with a recognized interest 
in  the  award.  When  the  Board  altered  the  date  of  com‐
mencement from August 1991 to June 1999, thereby erasing 
the right to eight years’ worth of benefits, that decision had 
an  adverse  impact  on  the  Children.  Enough  said;  we  may 
now address the merits.  
                                  III 
    While  this  petition  for  review  is  from  a  decision  of  the 
Board, in reviewing the modification to the date of onset of 
total  disability,  we  must  look  back  to  the  judgment  of  the 
ALJ.  That  is  because,  as  the  Board  acknowledged,  the 
Board’s scope  of review is defined by statute,  and  the ALJ’s 
decision must be affirmed if it is rational, supported by sub‐
stantial evidence, and in accordance with applicable law. See 
33 U.S.C. § 921(b)(3); 20 C.F.R. § 802.301; Migliorini v. Director, 
Office  of  Workersʹ  Comp.  Programs,  898  F.2d  1292,  1294  (7th 
No. 13‐1243                                                           9 

Cir.  1990).  We  must  ensure  that  the  Board  stayed  within 
those boundaries. Although we review the entire record, we 
too are not entitled to re‐determine the facts or substitute our 
judgment  for  that  of  the  ALJ.  See  Amax  Coal  Co.  v.  Beasley, 
957  F.2d  324,  327  (7th  Cir.  1992).  Judicial  review  of  the 
Board’s decision is limited to whether the Board adhered to 
its scope of review and whether it committed an error of law. 
See  Old  Ben  Coal  Co.  v.  Prewitt,  755  F.2d  588,  590  (7th  Cir. 
1985).  
    The  Children  present  only  one  issue  for  our  considera‐
tion: whether the Board erred when it vacated the ALJ’s find‐
ing that Mr. Dalton was totally disabled by pneumoconiosis 
as of August 1991, and then substituted June 1999 as the date 
for the commencement of benefits?  
    The  Board’s  explanation  for  why  it  overturned  the ALJ’s 
determination  is  summarized  in  a  single  sentence:  “As  nei‐
ther Dr. Beck nor Dr. Cohen opined that the miner was disa‐
bled  due  to  pneumoconiosis  in  1991,  we  must  vacate  the  ad‐
ministrative  law  judge’s  designation  of  August  1991,  as  the 
date for the commencement of benefits.” Dalton et al. v. Fron‐
tier‐Kemper Constructors, Inc., BRB Nos. 11‐0852 BLA and 12‐
0168 BLA, at 12 (Dec. 7, 2012). A closer look at the record be‐
fore  the  ALJ,  however,  demonstrates  why  that  statement 
does not support the Board’s decision.  
    The record contains ample evidence that Mr. Dalton was 
totally disabled as of the time he quit his job in August 1991. 
He stopped working because of breathing problems, and his 
1991  pulmonary  function  tests  were  qualifying  under  the 
regulations.  The  standard  for  total  disability  found  in  20 
C.F.R.  §  718.204(b)  was  met  and,  indeed,  Frontier  did  not 
challenge that finding. The only remaining issue is whether 
10                                                       No. 13‐1243 

the  record  contained  substantial  evidence  to  support  Judge 
Craft’s factual finding that his total disability in August 1991 
was  attributable  to  pneumoconiosis,  as  defined  under  the 
Act. Under the regulations, pneumoconiosis is defined as “a 
chronic  dust  disease  of  the  lung  and  its  sequelae,  including 
respiratory and pulmonary impairments, arising out of coal 
mine  employment.”  20  C.F.R.  §  718.201(a).  And,  under  the 
regulations,  the  phrase  “‘arising  out  of  coal  mine  employ‐
ment’ includes any chronic pulmonary disease or respiratory 
or  pulmonary  impairment  significantly  related  to,  or  sub‐
stantially  aggravated  by,  dust  exposure  in  coal  mine  em‐
ployment.” 20 C.F.R. § 718.201(b). Reviewing the evidence in 
light  of  this  definition,  we  find  solid  support  for  the  ALJ’s 
conclusion. 
    First, the ALJ expressly found that Frontier’s experts’ con‐
tention that Mr. Dalton’s lung disease was caused exclusively 
by  smoking  (rather  than  by  a  combination  of  smoking  and 
mine  dust)  was  unreasoned.  The  Board  affirmed  the  ALJ’s 
general  acceptance  of  Mr.  Dalton’s  experts  and  rejection  of 
Frontier’s.  Looking  to  Mr.  Dalton’s  credited  medical‐expert 
evidence,  one  finds  considerable  support  for  the  inference 
that  Mr.  Dalton’s  total  disability  as  of  August  1991  was  at 
least  substantially  aggravated,  if  not  entirely  caused,  by 
pneumoconiosis.  
    Mr.  Dalton’s  1991  pulmonary  function  tests  were  low 
enough  that  they  qualified  him  for  total  disability,  and  Mr. 
Dalton’s own signed affidavit contended that he had to quit 
his  job  in  August  1991  because  of  his  worsening  breathing 
problems.  Physician’s  treating  notes  report  that  Mr.  Dalton 
was on oxygen supplements in 1993.  
No. 13‐1243                                                         11 

    For example, in 1995 Dr. Beck, one of Mr. Dalton’s physi‐
cians, wrote a note reporting that Mr. Dalton was “complete‐
ly  disabled  as  far  as  the  breathing  is  concerned.”  Dr.  Beck’s 
notes from December 1995 said that Mr. Dalton had signifi‐
cant COPD. In January 1996, Dr. Beck opined that Mr. Dalton 
had  black  lung  disease  because  he  worked  in  the  mines  all 
his life.  
    In  2002,  Mr.  Dalton  had  chest  x‐rays  that  were  positive 
for  pneumoconiosis.  Dr.  Carandang  diagnosed  him  with 
pneumoconiosis resulting from coal dust and COPD tied to 
cigarettes. He found Mr. Dalton totally disabled.  
   Dr. Diaz reviewed Mr. Dalton’s medical records and pro‐
vided a report on January 23, 2002. After examining Mr. Dal‐
ton’s medical history, he opined that occupational dust expo‐
sure  made  a  significant  contribution  to  Mr.  Dalton’s  lung 
disease.  
    Dr. Cohen also provided a report dated January 23, 2003. 
After examining  Mr.  Dalton’s medical history, he concluded 
that Mr. Dalton had coal workers’ pneumoconiosis and that 
his chronic respiratory condition was substantially related to 
his history of coal‐mine employment and smoking.  
    Under  20  C.F.R.  §  718.203(b),  a  miner  who  is  suffering 
from pneumoconiosis and was employed for a minimum of 
ten years in one or more coal mines is entitled to a rebuttable 
presumption  that  his  pneumoconiosis  arose  out  of  his  min‐
ing employment. Mr. Dalton was a miner for at least 22 years 
and  thus  qualifies  for  the  presumption.  In  discussing  the 
causal  relation  between  Mr.  Dalton’s  pneumoconiosis  and 
his time as a miner, the ALJ found that Frontier failed to re‐
but  this  presumption.  The  causal  relation  between  his 
12                                                       No. 13‐1243 

pneumoconiosis and his mining work was buttressed by the 
opinions of his experts. As for the date of commencement of 
benefits,  the  ALJ  found  that  at  least  two  items  of  evidence 
supported  the  August  1991  date:  the  1995  opinion  of  Dr. 
Beck,  who  said  that  as  of  June  1991  Mr.  Dalton  was  com‐
pletely disabled as a result of his breathing problems, as his 
pulmonary functioning tests revealed; and Dr. Cohen’s 2003 
report.  
    Even if her conclusion was not inevitable, the ALJ’s opin‐
ion  was  rational  and  supported  by  substantial  evidence. 
Frontier  submitted  no  evidence  indicating  that  the  totally 
disabling  lung  disease  Mr.  Dalton  had  by  1991  was  caused 
by something different from the disabling lung disease from 
which  he  still  suffered  in  1995  and  1999.  The  regulations 
specifically  recognize  pneumoconiosis  “as  a  latent  and  pro‐
gressive disease which may first become detectable only af‐
ter  the  cessation  of  coal  mine  dust  exposure.”  20  C.F.R.  § 
718.201(c). More to the point for this case, the Department of 
Labor  has  concluded  that  the  risk  of  significant  airway  ob‐
struction  from  coal‐mine  dust  is  additive  with  cigarette 
smoking. This provides further support for the ALJ’s finding 
that  the  totally  disabling  breathing  difficulties  Mr.  Dalton 
faced  in  1991  were  caused  by  both  smoking  and  coal‐mine 
dust, given his long exposure to both. That is all the regula‐
tions require.  
     The  ALJ’s  finding  of  an  August  1991  onset  date  was,  to 
use  the  statutory  language,  “supported  by  substantial  evi‐
dence  in  the  record  considered  as  a  whole.”  33  U.S.C. 
§ 921(b)(3).  Such  a  finding  of  fact  “shall  be  conclusive.”  Id. 
There is nothing wrong with circumstantial evidence, and so 
it is of no moment that Mr. Dalton did not have more direct 
No. 13‐1243                                                         13 

evidence to support his case, such as a doctor in August 1991 
who  spelled  out  that  Mr.  Dalton  suffered  from  totally  disa‐
bling pneumoconiosis and that his condition was totally dis‐
abling.  Collins  v.  Director,  Office  of  Workers’  Comp.  Programs, 
U.S.  Dept.  of  Labor,  932  F.2d  1191,  1192  (7th  Cir.  1991),  re‐
minds  us  that  this  kind  of  magic  bullet  is  not  required.  In‐
deed,  such  a  requirement  would  be  in  some  tension  with 
both  the  rebuttable  presumption  discussed  above  and  the 
rule  that  in  cases  where  the  onset  date  is  not  clearly  estab‐
lished, the benefit of the doubt, and back‐dated benefits, go 
to the miner. Zeigler Coal Co. v. Kelley, 112 F.3d 839, 844 (7th 
Cir. 1997). 
                              ********** 
     Substantial  evidence  supports  the ALJ’s  finding  that  Mr. 
Dalton became  totally disabled as  a result of  pneumoconio‐
sis  in August  1991.  We  therefore  GRANT  the  petition  for  re‐
view and return this case to the Board for entry of an order 
establishing Mr. Dalton’s onset date as August 1991.